Citation Nr: 0025887	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  93-05 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  Remands 
from the Board in May 1997 and April 1998 directed the RO to 
adjudicate the total rating issue.

Also in that decision, the RO denied entitlement to an 
extraschedular evaluation for the service-connected 
degenerative joint disease of the lumbar spine with L5-S1 
radiculopathy, bilaterally, pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999).  The Board notes that the appellant has 
not submitted a notice of disagreement as to this claim.  
Thus the Board finds that such is not part of the current 
appellate review.  However, the Board notes that the 
appellant has until January 31, 2001, to file a notice of 
disagreement as to this issue.


REMAND

In the January 2000 decision, the RO stated it had reviewed 
and considered the appellant's 
Counseling/Evaluation/Rehabilitation folder in denying the 
claim of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability.

The Board notes that such folder has not been associated with 
the claims file.  Because the RO used the folder in its 
determination to deny a total disability rating for 
compensation purposes on the basis of individual 
unemployability, the Board must have an opportunity to review 
it before making its determination.  Thus, a remand for the 
RO to obtain the folder and associate it with the claims file 
is necessary.  

Additionally, following the January 2000 decision, the 
appellant submitted a VA Form 21-4138, Statement in Support 
of Claim, stating that he wanted a hearing at the RO before a 
local Hearing Officer as to the claim for entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability.  The record reflects the 
RO did not schedule a local hearing.  A hearing must be 
scheduled.

Finally, the appellant filed a claim for an increased 
evaluation for degenerative joint disease of the lumbar spine 
with L5-S1 radiculopathy, bilaterally, which the RO denied in 
February 2000.  In June 2000, the appellant's representative 
submitted an informal hearing presentation, wherein he stated 
the appellant wanted to appeal the denial of an increased 
evaluation.  The Board has construed this as a notice of 
disagreement as to this issue.

In Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Court determined that in a case in which a claimant had 
expressed disagreement in writing with an RO decision and the 
RO failed to issue a statement of case, that the Board should 
remand the issue to the RO for the issuance of a statement of 
the case.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule an RO hearing 
with a Hearing Officer.

2.  The RO should associate the 
Counseling/Evaluation/Rehabilitation 
folder with the claims file.

3.  Following the hearing, the RO should 
then readjudicate the claim of 
entitlement to a total disability rating 
for compensation purposes on the basis of 
individual unemployability.  Any 
additional development deemed necessary 
should be accomplished.

4.  The RO should furnish the appellant a 
statement of the case as to the claim for 
an increased evaluation for degenerative 
joint disease of the lumbar spine with 
L5-S1 radiculopathy, bilaterally, 
currently evaluated as 40 percent 
disabling.  The RO should advise the 
appellant of the need to timely file a 
substantive appeal if he so desire 
appellate review.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


